DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to an Application filed on 11/23/2020.
	Currently, claims 1-7 are examined as below.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
Acknowledgment is made of applicant's Information Disclosure Statement (IDS) filed on 11/23/2020. The IDS has been considered.
Claim Objections
Claim 1 is objected to because of the following informalities: 
Regarding claim 1:
In line 5, “first light” should read “a first light.”
In line 6, “second light” should read “a second light.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Independent claim 1 is indefinite, because:
	First, the limitation “the light” in line 13 renders the claim indefinite. It is unclear such light is the first or second light as recited earlier in the claim.
	Second, the limitation “pore particles” renders the claim indefinite. It is not disclosed in the claim how the pore particles relate to the light-emitting lighting device, for example, the location of the pore particles in the light-emitting lighting device. Since “a plurality of pores” were recited earlier in the claim, it becomes unclear whether such pore particles are the same plurality of pores of claim 1. The limitation will be interpreted as the same plurality of pores.
Note the dependent claims 2-7 necessarily inherit the indefiniteness of the claims on which they depend.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1-7 are rejected.
Claims 1-7 would be allowable if (i) rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims or (ii) the rejected claim and any intervening claims are fully incorporated into the base claim.

    PNG
    media_image1.png
    574
    494
    media_image1.png
    Greyscale

	Regarding independent claim 1, Japanese Publication No. 2007141728A (“JP728”) in Figs. 1-2 teaches a both-side light-emitting lighting device DP (¶ 10, light transmissive display panel DP) comprising: 
a first light-outputting surface SUB1 (¶ 11 & ¶ 35-¶ 37, transparent substrate SUB1 from which light is emitted); 
a second light-outputting surface SUB2 (¶ 11 & ¶ 35-¶ 37, transparent substrate SUB2 from which light is emitted) facing the first light-outputting surface SUB1 (¶ 11); 
a light-emitting device OLED (¶ 15, organic EL element OLED) located between the first light-outputting surface SUB1 and the second light-outputting surface SUB2, emitting first light (Fig. 1 & ¶ 35-¶ 37, light emitted towards SUB1) in a direction toward the first light-outputting surface SUB1, and emitting second light (Fig. 1 & ¶ 35-¶ 37, light emitted towards SUB2) in a direction toward the second light-outputting surface SUB2; and 
a light extraction film DF (¶ 36 & ¶ 42-¶ 43, light scattering layer DF for enhancing light extraction efficiency i.e. layer DF is a light extraction film) located on the first light-outputting surface SUB1 and comprising a base material RL (¶ 13, light-transmitting resin layer RL) having a first surface (Fig. 1, upper surface) and a second surface (Fig. 1, lower surface) facing each other so that the first light enters through the first surface (Fig. 1, upper surface) and exits through the second surface (Fig. 1, lower surface), and a plurality of material particles PTC (¶ 13, material particles PTC) irregularly distributed in the base material RL.
U.S. Patent Publication No. 2016/0060162 A1 to Mashimo et al. discloses scattering particles 442 are made of pores (¶ 168), and scattering of the light comprises a first scattering caused by pore particles (¶ 168).
However, the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 1, wherein the base material scatters the first light transmitting through the base material, scattering of the light comprises a second scattering caused by at least one of the first surface and the second surface, and the base material is provided such that a first scattering degree due to the first scattering and a second scattering degree due to the second scattering are different relative to each other.
Therefore, independent claim 1 would be allowable.
Claims 2-7 would be allowable, because they depend from the allowable claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKA LIU whose telephone number is (571)272-2568.  The examiner can normally be reached on 9AM-5AM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.L./Examiner, Art Unit 2895                    

/JAY C CHANG/Primary Examiner, Art Unit 2895